Title: [Diary entry: 24 May 1788]
From: Washington, George
To: 

Saturday 24th. Thermometer at 65 in the Morning—77 at Noon And 76 at Night. Morning clear, with but little wind, & that at West. About One Oclock a cloud, with a pretty heavy shower of rain came up, & Wind at No. Wt. and cool. Rid to all the Plantations. At the Ferry & Frenchs—same work as yesterday—finished. Planting Corn. At Dogue run—Four plows began to Weed Corn, and at the same time to prepare the ground for Potatoes. The plowing, this first time—as is the case in the Neck, and at the Ferry, turned the Furrow from the Corn. The other hands were at the New grd. Muddy hole people employed as yesterday. In the Neck. One plow (in the Corn) was Stopped, and two single harrows put to work in its place to harrow the grd. which they had gone over, to render it more fit for the reception of Potatoes. The other hands were planting Pease which they would go near to finish to Night. Mrs. Geo. Washington & Child and Doctr. Lyon came here before breakfast this Morning, from Maryland.